Case 9:21-cv-80965-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 1 of 8




                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      WEST PALM BEACH DIVISION

  PROGRESSIVE EXPRESS INSURANCE
  COMPANY, a Foreign Corporation

                             Plaintiff,

  v.                                                                    CASE NO.: 9:21-cv-80965


  V. MAINTENANCE LANDSCAPING
  PROFESSIONAL INC., a Florida
  corporation; VICTOR MARTIN; and,
  JAIME A. CARRANZA,

                             Defendants.

  ____________________________________________/

                              COMPLAINT FOR DECLARATORY RELIEF

         Plaintiff, PROGRESSIVE EXPRESS INSURANCE COMPANY, a Foreign

  Corporation, (“PROGRESSIVE”) files this Complaint for Declaratory Relief against

  Defendants, V. MAINTENANCE LANDSCAPING PROFESSIONAL INC., a Florida

  corporation (“MAINTENANCE”); VICTOR MARTIN (“MARTIN”) and JAIME A.

  CARRANZA (“CARRANZA”), and states as follows:

                                                      JURISDICTION

  1.     This is an action for declaratory relief pursuant to 28 U.S.C. § 2201 and § 2202

  for the purpose of determining a question of actual controversy between the parties.

  2.     The matter in controversy exceeds the sum of $75,000, exclusive of interest and

  costs. This Court has jurisdiction by virtue of 28 U.S.C. § 1332 in that the matter is

  between citizens of the different states.



                                               COLE, SCOTT & KISSANE, P.A.
           TOWER PLACE, SUITE 750 - 1900 SUMMIT TOWER BOULEVARD - ORLANDO, FLORIDA 32810 - (321) 972-0000 (321) 972-0099 FAX
Case 9:21-cv-80965-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 2 of 8




                                                             VENUE

  3.     Venue is proper in this forum pursuant to 28 U.S.C. § 1391 (a)(2) because a

  substantial part of the events and alleged omissions giving rise to any claims occurred

  within the District.

                                                            PARTIES

  4.     Plaintiff, PROGRESSIVE, is an Ohio corporation with its principal place of

  business in the State of Ohio and therefore is deemed a citizen of Ohio.

  PROGRESSIVE issued an insurance policy to Defendant MAINTENANCE.

  5.     Defendant, MAINTENANCE, was at all times material to this complaint, a Florida

  corporation with its principal place of business in Ft. Lauderdale, Florida and therefore is

  deemed a citizen of Florida. Furthermore, MAINTENANCE was the named insured

  under the terms of the insurance policy issued by PROGRESSIVE.

  6.     Defendant, MARTIN, was at all times material to this complaint, a Florida citizen

  and President of MAINTENANCE. In addition, MARTIN was the driver of a certain 2017

  Isuzu truck, VIN 54DC4J1B7HS807263 with an attached 2014 Triple Crown trailer, VIN

  1XNU616T7E1051785201 that was involved in a motor vehicle accident with

  CARRANZA on September 15, 2020. By virtue of his position with MAINTENANCE and

  his operation of the truck, MARTIN is a potential insured under the terms of the

  insurance policy issued by PROGRESSIVE.

  7.     Defendant, CARRANZA, was at all times material to this complaint, a Florida

  citizen residing in Palm Beach County, Florida. CARRANZA has sued MAINTENANCE

  and MARTIN for damages arising out of the September 15, 2020 accident.




                                                                -2-
                                               COLE, SCOTT & KISSANE, P.A.
            TOWER PLACE, SUITE 400 - 1900 SUMMIT TOWER BOULEVARD - ORLANDO, FLORIDA 32810- (321) 972-0000 (321) 972-0099 FAX
Case 9:21-cv-80965-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 3 of 8




                COUNT I - DECLARATORY RELIEF AGAINST DEFENDANTS

  8.    PROGRESSIVE entered into a contract of insurance with MAINTENANCE under

  policy number 01117349-1. The policy period was from 9/13/2020 to 9/13/2021. There

  is a $1,000,000 Combined Single Limit for bodily injury and property damage, subject to

  the endorsements, terms, conditions, limitations and exclusions contained in the policy.

  9.    The Policy contains the following relevant provisions:

        GENERAL DEFINITIONS

        6.         “Insured auto” or “your insured auto” means:
                   a.    Any auto specifically described on the declarations page; or
                   b.    An additional auto for Part I—Liability To Others and/or Part II—
                         Damage To Your Auto on the date you become the owner if:
                         (i)   you acquire the auto during the policy period shown on the
                               declarations page;
                         (ii)  we insure all autos owned by you that are used in your
                               business;
                         (iii) no other insurance policy provides coverage for that auto;
                               and
                         (iv)  you tell us within 30 days after you acquire it that you want
                               us to cover it for that coverage.

                              If you add any coverage, increase your limits, or make any other
                              changes to this policy during the 30-day period after you acquire an
                              additional auto, these changes to your policy will not become
                              effective until after you ask us to add the coverage, increase your
                              limits, or make such changes for the additional auto . We may
                              charge premium for the additional auto from the date you acquire
                              the auto .

                              With respect to Part I—Liability To Others, if we provide coverage
                              for an additionally acquired auto in accordance with this paragraph
                              b., we will provide the same coverage for such additional auto as
                              we provide for any auto shown on the declarations page .

                              With respect to Part II—Damage To Your Auto, if we provide
                              coverage for an auto you acquire in addition to any auto
                              specifically described on the declarations page, and the additional
                              auto is:

                              (i)        a private passenger auto, we will provide the broadest

                                                                 -3-
                                                COLE, SCOTT & KISSANE, P.A.
             TOWER PLACE, SUITE 400 - 1900 SUMMIT TOWER BOULEVARD - ORLANDO, FLORIDA 32810- (321) 972-0000 (321) 972-0099 FAX
Case 9:21-cv-80965-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 4 of 8




                                      coverage we provide for any auto shown on the
                                      declarations page; or
                           (ii)       any auto other than a private passenger auto, and you
                                      have purchased Physical Damage coverage for at least one
                                      auto other than a private passenger auto, we will provide
                                      the broadest coverage for which the newly acquired auto is
                                      eligible.

                c.         Any replacement auto on the date you become the owner if:
                           (i)   you acquire the auto during the policy period shown on the
                                 declarations page;
                           (ii)  the auto that you acquire replaces one specifically
                                 described on the declarations page due to termination of
                                 your ownership of the replaced auto or due to mechanical
                                 breakdown of, deterioration of, or loss to the replaced auto
                                 that renders it permanently inoperable; and
                           (iii) no other insurance policy provides coverage for that auto.

                           If we provide coverage for a replacement auto, we will provide the
                           same coverage for the replacement auto as we provide for the
                           replaced auto. We will provide that coverage for a period of 30
                           days after you become the owner of such replacement auto. We
                           will not provide any coverage after this 30-day period unless within
                           this period you ask us to insure the replacement auto. If you add
                           any coverage, increase your limits, or make any other changes to
                           your policy during this 30-day period, these changes to your policy
                           will not become effective until after you ask us to add the
                           coverage, increase your limits, or make such changes .


                INSURING AGREEMENT—LIABILITY TO OTHERS

                Subject to the Limits of Liability, if you pay the premium for liability
                coverage for the insured auto involved, we will pay damages, other than
                punitive or exemplary damages, for bodily injury, property damage, and
                covered pollution cost or expense for which an insured becomes
                legally responsible because of an accident arising out of the ownership,
                maintenance or use of that insured auto . However, we will only pay for
                the covered pollution cost or expense if the same accident also
                caused bodily injury or property damage to which this insurance
                applies.

                ADDITIONAL DEFINITIONS USED IN THIS PART ONLY

                B.         When used in Part I—Liability To Others, insured auto also
                           includes:

                                                              -4-
                                             COLE, SCOTT & KISSANE, P.A.
          TOWER PLACE, SUITE 400 - 1900 SUMMIT TOWER BOULEVARD - ORLANDO, FLORIDA 32810- (321) 972-0000 (321) 972-0099 FAX
Case 9:21-cv-80965-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 5 of 8




                            1.         Trailers designed primarily for travel on public roads, while
                                       connected to your insured auto that is a power unit;
                            2.         Mobile equipment while being carried or towed by an
                                       insured auto;
                            3.         Any temporary substitute auto; and
                            4.         Mobile equipment that is:
                                       a.     owned by you;
                                       b.     leased, hired, or borrowed by you and you have
                                              purchased either “Hired Auto Coverage” or “Any
                                              Automobile Legal Liability Coverage” from us; or
                                       c.     not owned, leased, hired, or borrowed by you and
                                              you have purchased either “Employer’s Non-
                                              Ownership Liability Coverage” or “Any Automobile
                                              Legal Liability Coverage” from us.

                                       However, mobile equipment meeting any of those three
                                       criteria will qualify only if at the time of loss it is being:
                                       a.      used in your business;
                                       b.      operated on a public highway; and
                                       c.      operated in a state or province where it is subject to a
                                               compulsory or financial responsibility law or other
                                               motor vehicle insurance law.

  10.    PROGRESSIVE believes that the vehicle MARTIN was operating was not listed

  on the declarations page.

  11.    PROGRESSIVE believes that the vehicle MARTIN was operating was not

  acquired during the policy period.

  12.    PROGRESSIVE believes it did not insure all autos owned by MAINTENANCE

  used in its business.

  13.    PROGRESSIVE believes that there was other insurance providing coverage for

  the vehicle in question.

  14.    PROGRESSIVE believes that it was not told of the vehicle acquisition that

  MAINTENANCE desired PROGRESSIVE to cover it.

  15.    This Declaratory Relief action arises out of those certain pending claims between

  the Defendants arising out of the September 15, 2020 motor vehicle accident

                                                               -5-
                                              COLE, SCOTT & KISSANE, P.A.
           TOWER PLACE, SUITE 400 - 1900 SUMMIT TOWER BOULEVARD - ORLANDO, FLORIDA 32810- (321) 972-0000 (321) 972-0099 FAX
Case 9:21-cv-80965-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 6 of 8




  (“Underlying Matter”). CARRANZA has made a claim against MAINTENANCE and

  MARTIN for bodily injury. The Underlying Matter was recently filed in the Fifteenth

  Judicial Circuit, Palm Beach County, Florida, Case No. 2021-CA-004010.

  16.    The Underlying Matter alleges, inter alia, that MAINTENANCE and MARTIN are

  liable to CARRANZA by virtue of MARTIN’s alleged negligence while operating a 2017

  Isuzu truck identified by tax IZLX94. PROGRESSIVE believes the identity of the truck in

  the Underlying Matter is incorrect.

  17.    A dispute has arisen between the parties as to whether PROGRESSIVE owes a

  duty to defend MARTIN or MAINTENANCE in the Underlying Matter, as well as whether

  PROGRESSIVE is required to indemnify MARTIN or MAINTENANCE for any bodily

  injury, property damage or any other losses associated in that matter.

  18.    Defendants contend that PROGRESSIVE has a duty to defend MARTIN and

  MAINTENANCE in the Underlying Matter and provide indemnity for the claimed

  damages associated with that matter.

  19.    PROGRESSIVE asserts that it has no duty to defend or indemnify MARTIN or

  MAINTENANCE for any indemnity or defense associated with the Underlying Matter,

  due to the unambiguous terms and conditions of the policy issued by PROGRESSIVE

  to MAINTENANCE, including but not limited to the Policy language cited in paragraph 9

  of this complaint.

  20.    As a result of the dispute, PROGRESSIVE is in doubt as to its obligations under

  the provisions of the subject contract of insurance and is in need of an immediate

  judicial determination of its rights.

  21.    PROGRESSIVE has been required to retain the undersigned law firm for


                                                                -6-
                                               COLE, SCOTT & KISSANE, P.A.
            TOWER PLACE, SUITE 400 - 1900 SUMMIT TOWER BOULEVARD - ORLANDO, FLORIDA 32810- (321) 972-0000 (321) 972-0099 FAX
Case 9:21-cv-80965-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 7 of 8




  prosecution of this declaratory action and has agreed to pay reasonable attorneys’ fees

  and costs for these services.

                   WHEREFORE, Plaintiff PROGRESSIVE demands that the court:

        a.         Take jurisdiction over this matter and determine and adjudicate the rights

                   and liabilities of the parties with respect the PROGRESSIVE policy of

                   insurance;

        b.         Find and declare that PROGRESSIVE has no duty to defend MARTIN or

                   MAINTENANCE in the Underlying Matter, and has no duty to indemnify

                   any of the defendants for any potential judgments; damages; settlement

                   monies; defense costs or attorney fees incurred or to be incurred in that

                   matter;

        c.         Enter an order declaring that PROGRESSIVE owes no coverage for any

                   claims presented by defendants as a result of the September 15, 2020

                   Underlying Matter;

        d.         Grant PROGRESSIVE the costs of this action and such other further relief

                   as this Court deems just and proper under the evidence and

                   circumstances; and

        e.         Order a speedy hearing of this action and advance it on the calendar.

        Dated this 28th day of May 2021.

                                                               Respectfully submitted,

                                                               s/ Christine A. Wasula
                                                               ROBERT ALDEN SWIFT
                                                               FBN: 0018518
                                                               CHRISTINE A. WASULA
                                                               FBN.: 0148164
                                                               COLE, SCOTT & KISSANE, P.A.

                                                                 -7-
                                                COLE, SCOTT & KISSANE, P.A.
             TOWER PLACE, SUITE 400 - 1900 SUMMIT TOWER BOULEVARD - ORLANDO, FLORIDA 32810- (321) 972-0000 (321) 972-0099 FAX
Case 9:21-cv-80965-XXXX Document 1 Entered on FLSD Docket 05/28/2021 Page 8 of 8




                                                            Tower Place, Suite 400
                                                            1900 Summit Tower Blvd.
                                                            Orlando, Florida 32810
                                                            Telephone: (321) 972-0010
                                                            Facsimile: (321) 972-0099
                                                            E-Mail: robert.swift@csklegal.com
                                                            E-Mail: Jennifer.swift@csklegal.com
                                                            E-Mail: Christine.wasula@csklegal.com
                                                            E-Mail: mcherie.heckford@csklegal.com

                                                            Counsel for Plaintiff Progressive
                                                            Express Insurance Company




                                                              -8-
                                             COLE, SCOTT & KISSANE, P.A.
          TOWER PLACE, SUITE 400 - 1900 SUMMIT TOWER BOULEVARD - ORLANDO, FLORIDA 32810- (321) 972-0000 (321) 972-0099 FAX
